
	
		I
		112th CONGRESS
		1st Session
		H. R. 2995
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Keating
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for hiring post 9-11 veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Post 9-11 GI Jobs Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Veterans make
			 heroic sacrifices to protect our country.
			(2)The people of the United States greatly
			 value military service and recognize the difficult challenges involved in
			 adjusting to civilian life after wartime service in the Armed Forces.
			(3)Veterans from
			 recent wars are disproportionately unemployed and underemployed.
			(4)Veterans age 18 to 24, who have served in
			 the Armed Forces since September 11, 2001, had an unemployment rate of 20.9
			 percent in 2010.
			3.Increase in work
			 opportunity tax credit for hiring veterans
			(a)In
			 generalSubsection (d) of
			 section 51 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(15)Credit allowed
				for post 9-11 veterans in 2011 through 2014
						(A)In
				generalAny post 9-11 veteran
				who begins work for the employer after the date of the enactment of this
				paragraph shall be treated as a member of a targeted group for purposes of this
				subpart.
						(B)Increase in
				wages taken into accountFor
				purposes of this paragraph, in the case of a post 9-11 veteran, subsection
				(b)(3) shall be applied by substituting $8,000 for
				$6,000.
						(C)Post 9-11
				veteranFor purposes of this paragraph, the term post 9-11
				veteran means any veteran (as defined in paragraph (3)(B), determined
				without regard to clause (ii) thereof) who is certified by the designated local
				agency as having been discharged or released from active duty in the Armed
				Forces at any time after September 11, 2001.
						(D)TerminationFor purposes of this paragraph, subsection
				(c)(4)(B) shall be applied by substituting December 31, 2014 for
				December 31,
				2011.
						.
			(b)Increase in
			 credit for other veteransParagraph (3) of section 51(b) of such Code
			 is amended to read as follows:
				
					(3)Limitation on
				wages per year taken into accountThe amount of the qualified first-year
				wages which may be taken into account with respect to any individual shall not
				exceed—
						(A)except as provided
				in subparagraph (B) or (C), $6,000 per year,
						(B)in the case of any
				individual who is a qualified veteran by reason of subsection (d)(3)(A)(ii),
				$14,000 per year for taxable years ending before January 1, 2015, and $12,000
				per year thereafter, and
						(C)in the case of any individual who is a
				qualified veteran other than by reason of subsection (d)(3)(A)(ii) or being
				described in subsection (d)(15), $7,500 per year for taxable years ending
				before January 1,
				2015.
						.
			(c)Study regarding
			 unemployment compensation of veteransThe Secretary of Veterans Affairs shall
			 conduct a study that examines the receipt of unemployment compensation by
			 unemployed Post 9-11 veterans and examines any impediment that may prevent
			 access to Post 9-11 veterans seeking unemployment compensation. Not later than
			 180 days after the date of the enactment of this Act, the Secretary shall
			 submit the results of the study to Congress and shall include with such
			 submission recommendations (if any) for expanding unemployment compensation to
			 veterans.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
			4.Deduction for
			 increased job training for post 9-11 veterans
			(a)In
			 generalPart VI of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					200.Increased job
				training for post 9-11 veterans
						(a)Allowance of
				DeductionThere shall be allowed as a deduction the qualified job
				training expenses.
						(b)LimitationThe amount taken into account as qualified
				job training expenses under subsection (a) for an employee for a taxable year
				shall not exceed $1,000.
						(c)DefinitionsFor
				purposes of this section—
							(1)Qualified job
				training expensesThe term
				qualified job training expenses means amounts paid or incurred by
				an employer for a taxable year to provide training to post 9-11 veterans in the
				area of green jobs or sustainable manufacturing. Training provided under the
				preceding sentence shall ensure that post 9-11 veterans have the same level of
				training and seniority as their non-veteran peers.
							(2)VeteranThe term post 9-11 veteran
				means any individual who after September 11, 2001—
								(A)served on active
				duty (other than active duty for training) in the Armed Forces of the United
				States or full-time National Guard duty for a period of more than 180 days,
				or
								(B)was discharged or
				released from active duty in the Armed Forces of the United States for a
				service-connected disability.
								(3)Green
				jobThe term green
				job means a job directly—
								(A)improving the
				energy efficiency of housing for elderly and low-income people,
								(B)building
				energy-efficient green housing,
								(C)assisting with the design and deployment of
				smart grid technology,
								(D)assisting with
				electric power transmission systems, including upgrading and
				reconductoring,
								(E)assisting with
				recycling and waste reduction,
								(F)assisting in the
				implementation of sustainable agriculture and farming,
								(G)repairing,
				renovating, or rehabilitating existing infrastructure or facility, including
				rail, mass transportation, ports, schools and hospitals,
								(H)improving
				recreational trails,
								(I)transforming
				military bases affected by the Base Realignment and Closure process (BRAC) to
				green the space,
								(J)assisting with
				reforestation,
								(K)assisting with
				renewable resource enhancement,
								(L)assisting in
				emergency operations, such as disaster prevention and relief, and
								(M)assisting with
				water and energy conservation.
								(4)Sustainable
				manufacturingThe term sustainable manufacturing has
				the meaning specified by the Secretary of Commerce.
							(d)TerminationThis
				section shall not apply to amounts paid or incurred after December 31,
				2014.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of such chapter is amended by adding at
			 the end the following new item:
				
					
						Sec. 200. Increased job training for post 9-11
				veterans.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
